Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,208,738. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a multifilament fiber including coated calcium carbonate particles in the same amounts wherein the coating for the calcium carbonate particles can be a phosphoric acid ester blend as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAmish, U.S. Patent Application Publication No. 20110059287 in view of Craig et al, U.S. Patent Application Publication No. 2006/0047023.
McAmish discloses multifilaments, (note definition of fibers as set forth at paragraph 0025 of McAmish as encompassing multifilament yarns), comprising a polymeric resin such as polyethylene terephthalate or polybutylene terephthalate  or other polyesters (see paragraphs 0031 and0034) and a coated filler such as calcium carbonate.  The calcium carbonate has a particle size of less than or equal to 10 microns or 3 microns or less which would at least render obvious a size of 1.2-2 microns.   Paragraphs 0039-0042, 0046, example 2.  The filler is present in amounts of 5-50wt%.  See paragraph 0048.  
The fibers can have a fiber size of 0.1-120 denier, which corresponds to approximately 133 dtex.  See paragraph 0058. While McAmish does not disclose the claimed dtex of 294-4000 or 403 to 1500, since McAmish teaches filament or fiber deniers of 0.1-120 denier and teaches that the fibers or filaments can be formed into yarns comprising a plurality of strands, it would have been obvious to have selected the number of strands for the multifilament depending on the denier, diameter and strength desired in the final product.  
McAmish discloses employing one or more polymers in a mixture with the filler to be extruded into fibers wherein the resin or resins is present in an amount or 50-90% and filler is present in a masterbatch in amounts of 20-75 wt %.  See paragraphs 0038 and 0053.   The fibers can be needled punched, carded, spunbonded or meltblown and/or hydroentangled and can be formed into carpets.  See paragraphs 0056 – 0074.  
While McAmish discloses that various coated calcium carbonates are suitable for use as fillers in polymeric materials to be formed into fibers, it does not clearly disclose the particularly claimed coating but does teach selecting the coating to improve dispersion of the filler particles throughout the fiber and/or facilitate the overall production of the fibers.  See paragraph 0047.
However, Craig discloses treating inorganic particles such as calcium carbonate with a coating of a linear or branched alkyl or alkenyl substituted succinic anhydride wherein the alkyl or alkenyl groups containing 5-30 carbon atoms order to improve their dispersibility in thermoplastic resins such as polyesters.  See abstract, paragraph 0001, paragraph 0053, paragraph 0055, paragraph 0056.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed the particular coatings as taught by Craig for the coated calcium carbonate particles of McAmish in view of their suitability for forming particles which have improved dispersibility in thermoplastic resins.  
Claims 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAmish, U.S. Patent Application Publication No. 20110059287 in view of Craig et al, U.S. Patent Application Publication No. 2006/0047023 and Bull et al, U.S. Patent No. 3,259,681.
McAmish in view of Craig discloses multifilaments having compositions and structures as set forth above.  McCamish teaches a method of making the multifilaments comprising adding coated calcium carbonate to the masterbatch of the polymer melt and extruding into fibers.  
However, McAmish does not clearly teach the step of quenching the polymer.  
However, Bull teaches that in forming polyester filaments that the method includes the steps of melting the polymer, passing the melt through the spinnerets, (orifices) and quenching the filaments.  See col. 2, lines 21-39.
Therefore, it would have been obvious to have employed the known and conventional process of forming a polyester filament as taught by Bull to form the filaments of McAmish.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789